Citation Nr: 1433251	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, including limitation of motion due to residual burns.

2.  Entitlement to service connection for a left elbow disability, including limitation of motion due to residual burns.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Chicago, Illinois, Regional Office (RO). 

On his January 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a hearing at his local RO related to the present claims and such a hearing was scheduled; however the Veteran failed to show for this hearing.  The Board finds that the request for a hearing is considered withdrawn.

Based on a sympathetic assessment of the evidence of record and the Veteran's statements, the Board has recharaterized the right upper extremity and left upper extremity claims, as reflected on the title page.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-56 (2011); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Veteran's representative recently submitted additional evidence with waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  Upon remand, the AOJ will be able to review this evidence. 

The appeal is REMANDED to the AOJ   VA will notify the Veteran if further action is required.


REMAND

The VA examinations provided to the Veterans are inadequate.  The Veteran seeks service connection for right and left elbow disabilities and provides a competent account to corresponding symptomatology; however, none the examinations nor the provided opinions adequately addresses these issues.  Therefore, the Board must remand the appeal to provide the Veteran an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Relevant VA treatment records dated since January 2014 are not of record.  Efforts to obtain these records must be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's elbows dated since January 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any relevant electronic records, to include electronic medical treatment records) must be reviewed by the examiner.

The examiner must respond to the following:

(A)  Diagnose all right and left elbow pathology present, including residuals burns, if any.

(B)  As to each diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; and 

(ii) is related to military service, including trauma and burns following the documented in-service helicopter crash.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, a March 1971 service treatment record) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



